DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-3, 5-8, 10-13, and 15-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kamimura et al. (US 7,447,467).
Regarding claim 1, Kamimura teaches an image forming apparatus comprising: a main body case 10 including a front cover 21 movable between an open position and a closed position (Fig. 2); a feeder cassette 70 disposed at a bottom portion of the main body case (Fig. 2); an intermediate transfer belt 58 disposed at an upper portion of the main body case (Fig. 2); a photosensitive unit 81 disposed between the feeder cassette 70 and the intermediate transfer belt 58 (Fig. 2), the photosensitive unit 81 including: a photosensitive drum 32 (Fig. 2); and a photosensitive support frame 82 configured to support the photosensitive drum 32 (Fig. 2); and a developing unit 11 including: a developing roller 36 (Fig. 2); and a developing support frame 12 supporting the developing roller 36 (Fig. 2), an operation member 20 movable between a first position in which the developing unit 11 is locked relative to the main body case (Fig. 1) and a second position in which the developing unit 11 is unlocked relative to the main body case (Fig. 2), wherein the operation member 20 is movable in conjunction with a movement of the front cover 21 from the open position to the closed position (col. 6 lines 47-67).
Regarding claim 2, Kamimura teaches the image forming apparatus according to claim 1, wherein main body case has an opening, wherein the front cover 21 is configured to open and close the opening by being moved to the open position and the closed position (Fig. 3), respectively, and wherein the operation member 20 is configured to be exposed through the opening and to receive a user operation in a case the front cover 21 is in the open position (Fig. 3).
Regarding claim 3, Kamimura teaches the image forming apparatus according to claim 1, wherein the developing support frame 12 is movable between a contact position (Fig. 1) and a distant position (Fig. 2) while the developing support frame 12 is accommodated in the main body case 10, in a case the developing support frame 12 is in the contact position (Fig. 1), the developing roller 36 contacts the photosensitive drum 32 (Fig. 1), and in a case the developing support frame 12 is in the distant position, the developing roller 36 is separated from the photosensitive drum 32 (Fig. 2).
Regarding claim 5, Kamimura teaches the image forming apparatus according to claim 1, wherein the developing unit 11 is configured to be pulled out from the main body case 1 (Fig. 3).
Regarding claim 6, Kamimura teaches the image forming apparatus according to claim 1, wherein the photosensitive unit 81 is configured to be pulled out from the main body case 10 (Fig. 5(a))
Regarding claim 7, Kamimura teaches the image forming apparatus according to claim 1, wherein the operation member 20 is configured to be moved from the second position toward the first position in conjunction with the movement of the front cover 21 to the closed position (Fig. 1 and 2).
Regarding claim 8, Kamimura teaches the image forming apparatus according to claim 1, wherein the operation member 20 is provided to the developing unit 11 (Fig. 1).
Regarding claim 10, Kamimura teaches an image forming apparatus comprising: a main body case 10 including a front cover 21 movable between an open position and a closed position (Figs. 1 and 2); a feeder cassette 71 disposed at a bottom portion of the main body case 10 (Fig. 1); an intermediate transfer belt 58 disposed at an upper portion of the main body case 10 (Fig. 1); a first unit 81 disposed between the feeder cassette 71 and the intermediate transfer belt 58 (Fig. 1); and a second unit 11 configured to form a toner image in association with the first unit 2 (col. 5 lines 36-45): an operation member 20 movable between a first position in which the second unit 11 is locked relative to the main body case 10 (Fig. 1) and a second position in which the second unit 11 is unlocked relative to the main body case 10 (Fig. 2), wherein the operation member 20 is configured to move from the second position to the first position in conjunction with a movement of the front cover 21 from the open position to the closed position (col. 6 lines 47-59).
Regarding claim 11, Kamimura teaches the image forming apparatus according to claim 10, wherein the operation member 20 is configured to be exposed through the front cover 21 and to receive a user operation in a case the front cover 21 is in the open position (Fig. 3).
Regarding claim 12, Kamimura teaches the image forming apparatus according to claim 10, wherein the first unit 81 is a photosensitive unit comprising: a photosensitive drum 32 (Fig. 1); and a photosensitive support frame 82 configured to support the photosensitive drum 32 (Fig. 1), and wherein the second unit 11 is a developing unit comprising: a developing roller 36 (Fig. 1); and a developing support frame 12 supporting the developing roller 36 (Fig. 1).
Regarding claim 13, Kamimura teaches the image forming apparatus according to claim 12, wherein the developing support frame 12 is movable between a contact position (Fig. 1) and a distant position (Fig. 2) while the developing support frame 12 is accommodated in the main body case 10 (Figs. 1 and 2), in a case the developing support frame 12 is in the contact position, the developing roller 36 contacts the photosensitive drum 32 (Fig. 1), and in a case the developing support frame 12 is in the distant position, the developing roller 36 is separated from the photosensitive drum 32 (Fig. 2).
Regarding claim 15, Kamimura teaches the image forming apparatus according to claim 10, wherein the second unit 11 is configured to be pulled out from the main body case 10 (Fig. 3).
Regarding claim 16, Kamimura teaches the image forming apparatus according to claim 10, wherein the first unit 81 is configured to be pulled out from the main body case 10 (Fig. 4).
Regarding claim 17, Kamimura teaches the image forming apparatus according to claim 10, wherein the operation member 20 is configured to be moved from the second position toward the first position in conjunction with the movement of the front cover 21 to the closed position (col. 6 lines 47-59).
Regarding claim 18, Kamimura teaches the image forming apparatus according to claim 10, wherein the operation member 20 is provided to the second unit 11 (Fig. 1).
Allowable Subject Matter
Claims 4, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852